DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claimed elements in this application that use the words “unit” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claims 1-10 recite the combinations of “unit” which can be construed by those skilled in the art to define structural elements, as defined by the original disclosure in fig. 31. Accordingly, these claimed limitations invoke 35 USC 112(f) interpretation to cover the corresponding structures described in the specification that achieves the claimed function, and equivalent thereof. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bautista et al. (US 2019/0392543).
Regarding claim 1, Bautista teaches a wireless communication apparatus (figs. 1, 5-9), comprising: communication unit configured  to communicate with each of a plurality of wireless communication terminals (i.e., parking zone management device in communication with the vehicle and the mobile device within the vehicle for parking ticket [0006], [070]); a positioning unit configured to measure each of the plurality of wireless communication terminals (i.e., The controller of the parking zone management device is configured to control a blocker to cause the vehicle to move to the parking area assigned to the vehicle (corresponding to vehicle’s position) [0007], [0009]); and an authentication unit configured to execute authentication to determine a permission for each of the plurality of wireless communication terminals to pass through a gate, wherein the authentication is started based on the measured position, in a case where each of the plurality of wireless communication terminals enters a specific range outside the gate (i.e.,  the controller may be further configured to generate second encryption information by using the information about the vehicle and the wireless identification information and determine whether to allow passage of the vehicle based on a result obtained after the second encryption information is compared with the first encryption information that is pre-stored [0012]-[0013], [0141]-[0143]).  
Regarding claim 2, Bautista further teaches the communication unit  is further configured to receive, information from each of the plurality of wireless communication terminals (i.e., obtain information about the vehicle [0012]), and the authentication unit is further configured to determine the authentication is successful based on the received information (i.e., allow passage to the vehicle based on information of the vehicle [0012], [0013]).  
Regarding claim 3, Bautista further teaches the received information from each of the plurality of wireless communication terminals includes balance amount information that indicates a balance amount of each of the plurality of wireless communication terminals (read on: determining the parking fee to pay the parking fee and allow passage of the vehicle [0141]).  
Regarding claim 4, Bautista further teaches subtracting, by a settlement processing unit of the wireless communication, a specific amount of money from the balance amount of each of the plurality of wireless communication terminals based on the determination the authentication is successful ([0141]-[0143], [0198]).  
Regarding claim 5, Bautista further teaches the communication unit is further transmitting, by the communication apparatus, to each of the plurality of wireless communication terminals, a tag ID acquisition command and an application ID that corresponds to an application (i.e., various commands, features, parameters, functions, instructions, or requests may be transmitted between the parking management server device 102 and the on-board communication device 106 connected to the data communication network 108…, The parking zone reservation/assignment service may be performed by the central control device 114, and resultant parking zone reservation/assignment information may be transmitted through the data communication network 108 to the on-board communication device 106 [0164]-[0167]).  
Regarding claim 6, Bautista further teaches the communication unit is further configured to receive information from each of the plurality of wireless communication terminals based on the application ID and the tag ID acquisition command ([0076], [0086], [0164]-[0166]), and the received information includes a tag ID of each of the plurality of wireless communication terminals ([0076], [0086], [0164]-[0166]).  
Regarding claim 7, Bautista further teaches the authentication unit is further configured to execute the authentication based on the tag ID of each of the plurality of wireless communication terminals ([0160], [0251]).  
Regarding claim 8, Bautista further teaches each of the plurality of wireless communication terminals includes a plurality of applications ([0082], [0149], [0154]), and an operation unit of each of the plurality of wireless communication terminals one of activates or deactivates each of the plurality of applications ([0082], [0149], [0154], [0162], [0164]).  
Regarding claim 9, Bautista further teaches the authentication unit is further configured to execute the authentication based on the activation of a first application of the plurality of applications and the deactivation of a second application the plurality of applications ([0164]-[0166]).  
Regarding claim 10, Bautista further teaches the authentication unit is further configured to cancel the authentication for each of the plurality of wireless communication terminals, in a case where the position of each of the plurality of wireless communication terminals in the specific range is measured twice by the positioning unit within a specific period of time (read on: the controller of the parking zone management device according to an embodiment may be further configured to, when the second encryption information is different from the first encryption information, block passage of the vehicle by maintaining the position of the blocker at the first position [0014], [0124]).  
Regarding claim 11, Bautista teaches executable instructions which, when executed by a processor of a wireless communication apparatus, cause the processor to execute operations (figs. 1, 5-9), the operations comprising: communicating, by the communicating unit, with each of a plurality of wireless communication terminals (i.e., parking zone management device in communication with the vehicle and the mobile device within the vehicle for parking ticket [0006], [070]); measuring, by the positioning unit a position of each of the plurality of wireless communication terminals (i.e., The controller of the parking zone management device is configured to control a blocker to cause the vehicle to move to the parking area assigned to the vehicle (corresponding to vehicle’s position) [0007], [0009]); and executing, by the authentication unit, an authentication for determining a permission for each of the plurality of wireless communication terminals to pass through a gate, wherein the authentication is started based on the measured position, in a case where each of the plurality of wireless communication terminals enters a specific range outside the gate (i.e.,  the controller may be further configured to generate second encryption information by using the information about the vehicle and the wireless identification information and determine whether to allow passage of the vehicle based on a result obtained after the second encryption information is compared with the first encryption information that is pre-stored [0012]-[0013], [0141]-[0143]).  
Regarding claim 12, Bautista further teaches receiving, by the communication unit, information from each of the plurality of wireless communication terminals (i.e., obtain information about the vehicle [0012]), and determining, by the authentication unit, the authentication is successful based on the received information (i.e., allow passage to the vehicle based on information of the vehicle [0012], [0013]).  
Regarding claim 13, Bautista further teaches the received information from each of the plurality of wireless communication terminals includes balance amount information that indicates a balance amount of each of the plurality of wireless communication terminals (read on: determining the parking fee to pay the parking fee and allow passage of the vehicle [0141]).  
Regarding claim 14, Bautista further teaches subtracting, by a settlement processing unit of the wireless communication, a specific amount of money from the balance amount of each of the plurality of wireless communication terminals based on the determination the authentication is successful ([0141]-[0143], [0198]).  
Regarding claim 15, Bautista further teaches transmitting, by the communication unit, to each of the plurality of wireless communication terminals, a tag ID acquisition command and an application ID that corresponds to an application (i.e., various commands, features, parameters, functions, instructions, or requests may be transmitted between the parking management server device 102 and the on-board communication device 106 connected to the data communication network 108…, The parking zone reservation/assignment service may be performed by the central control device 114, and resultant parking zone reservation/assignment information may be transmitted through the data communication network 108 to the on-board communication device 106 [0164]-[0167]).  
Regarding claim 16, Bautista further teaches receiving, by the communication unit, information from each of the plurality of wireless communication terminals based on the application ID and the tag ID acquisition command ([0076], [0086], [0164]-[0166]), and the received information includes a tag ID of each of the plurality of wireless communication terminals ([0076], [0086], [0164]-[0166]); executing by the authentication unit, the authentication based on the tag ID of each of the plurality of wireless communication terminals ([0160], [0251]).  
Regarding claim 17, Bautista further teaches each of the plurality of wireless communication terminals includes a plurality of applications ([0082], [0149], [0154]), and an operation unit of each of the plurality of wireless communication terminals one of activates or deactivates each of the plurality of applications ([0082], [0149], [0154], [0162], [0164]).  
Regarding claim 18, Bautista further teaches executing by the authentication unit, the authentication based on the activation of a first application of the plurality of applications and the deactivation of a second application the plurality of applications ([0164]-[0166]).  
Regarding claim 19, Bautista further teaches canceling by the authentication unit, the authentication for each of the plurality of wireless communication terminals, in a case where the position of each of the plurality of wireless communication terminals in the specific range is measured twice by the positioning unit within a specific period of time (read on: the controller of the parking zone management device according to an embodiment may be further configured to, when the second encryption information is different from the first encryption information, block passage of the vehicle by maintaining the position of the blocker at the first position [0014], [0124]).
Regarding claim 20, Bautista teaches a method, comprising: in wireless communication apparatus (figs. 1, 5-9), comprising: a communicating unit, a positioning unit, and an authentication unit: communicating, by the communicating unit, with each of a plurality of wireless communication terminals (i.e., parking zone management device in communication with the vehicle and the mobile device within the vehicle for parking ticket [0006], [070]); measuring, by the positioning unit a position of each of the plurality of wireless communication terminals (i.e., The controller of the parking zone management device is configured to control a blocker to cause the vehicle to move to the parking area assigned to the vehicle (corresponding to vehicle’s position) [0007], [0009]); and executing, by the authentication unit, an authentication for determining a permission for each of the plurality of wireless communication terminals to pass through a gate, wherein the authentication is started based on the measured position, in a case where each of the plurality of wireless communication terminals enters a specific range outside the gate (i.e.,  the controller may be further configured to generate second encryption information by using the information about the vehicle and the wireless identification information and determine whether to allow passage of the vehicle based on a result obtained after the second encryption information is compared with the first encryption information that is pre-stored [0012]-[0013], [0141]-[0143]).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,049,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application broader than claims of the US patent above. See claims below:
Current Application
US Pat. No. 11,049,347
1. A wireless communication apparatus, comprising: a communicating unit configured to communicate with each of a plurality of wireless communication terminals; a positioning unit configured to measure a position of each of the plurality of wireless communication terminals; and an authentication unit configured to execute authentication to determine a permission for each of the plurality of wireless communication terminals to pass through a gate, wherein the authentication is started based on the measured position, in a case where each of the plurality of wireless communication terminals enters a specific range outside the gate.   

1. A communication terminals to pass through a gate, wherein the authentication is executed based on the measured position of each of the plurality of wireless communication terminals.
11. A method, comprising: in a wireless communication apparatus comprising a communicating unit, a positioning unit, and an authentication unit: communicating, by the communicating unit, with each of a plurality of wireless communication terminals; measuring, by the positioning unit, a position of each of the plurality of wireless communication terminals; and executing, by the authentication unit, authentication for determining a permission for each of the plurality of wireless communication terminals to pass through a gate, wherein the authentication is started based on the measured position, in a case where each of the plurality of wireless communication terminals enters a specific range outside the gate.  

19. A method, comprising: in a gate apparatus: communicating, by a plurality of wireless communication apparatuses at different positions, with each of a plurality of wireless communication terminals; measuring a position of the plurality of wireless communication terminals based on a period of time from transmission of a positioning command to each of the plurality of wireless communication terminals to reception of a response from each of the plurality of wireless communication terminals to the positioning command; and executing authentication for determining a permission for each of the plurality of wireless communication terminals to pass through a gate, wherein the authentication is executed based on the measured position of each of the plurality of wireless communication terminals.
20. A non-transitory computer-readable medium having stored thereon computer- executable instructions which, when executed by a processor of a wireless communication apparatus, cause the processor to execute operations, the operations comprising: communicating with each of a plurality of wireless communication terminals; measuring a position of each of the plurality of wireless communication terminals; and executing authentication for determining a permission for each of the plurality of wireless communication terminals to pass through a gate, wherein the authentication is started based on the measured position, in a case where each of the plurality of wireless communication terminals enters a specific range outside the gate.

19. A method, comprising: in a gate apparatus: communicating, by a plurality of wireless communication apparatuses at different positions, with each of a plurality of wireless communication terminals; measuring a position of the plurality of wireless communication terminals based on a period of time from transmission of a positioning command to each of the plurality of wireless communication terminals to reception of a response from each of the plurality of wireless communication terminals to the positioning command; and executing authentication for determining a permission for each of the plurality of wireless communication terminals to pass through a gate, wherein the authentication is executed based on the measured position of each of the plurality of wireless communication terminals.


Claims 2-10 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,049,347 in view of Bautista et al. (US 2019/0392543). 
Regarding claims 2-10 and 12-18, Bautista teaches all the limitations as recited in the rejections above. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the teaching of Bautista with Kita in order to provide a parking zone access management system for managing access to a parking zone by using wireless identification information of a mobile terminal in a vehicle, and a parking zone management method and a parking zone management device. Thus, enhancing security of vehicles in a parking facility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN A GELIN/Primary Examiner, Art Unit 2643